          Case 6:20-cv-06782-EAW Document 8 Filed 12/04/20 Page 1 of 1




Ross M. Greenky
Associate


                                                           December 4, 2020


VIA ECF
Hon. Elizabeth A. Wolford
United States District Judge
Western District of New York

       Re:      Infantino et al v. Sealand Contractors Corp. et al
                Civil Action No.: 6:20-cv-6782 (EAW)

Dear Judge Wolford:

       Barclay Damon LLP represents Defendants Sealand Contractors, Corp. and Daniel J.
Bree (“Defendants”) in the above-referenced matter.

       We write, with Plaintiff’s consent, to respectfully request an extension of time to answer,
move, or otherwise respond to the Complaint until December 11, 2020. The current deadline for
Defendants to respond to the Complaint is December 4, 2020.

        Further, Defendants and Plaintiff agree that the statute of limitations for all claims in this
action is tolled effective December 4, 2020 through December 11, 2020.

       If you have any questions, please do not hesitate to contact me. Thank you for your
consideration.
                                                    Very truly yours,

                                                           /s/ Ross M. Greenky

                                                           Ross M. Greenky

RMG

cc:    Justin Marino, Esq. (via ECF)
       Stevenson Marino LLP
       Attorneys for Plaintiff
       75 Maiden Lane Suite 402
       New York, NY 10038

                                                                         Dated: 12/4/2020

          Barclay Damon Tower - 125 East Jefferson Street - Syracuse, New York 13202 barclaydamon.com
                    RGreenky@barclaydamon.com Direct: (315) 425-2702 Fax: (315) 703-6246
